—Order, Supreme Court, Bronx County (Irene *331Dufíy, J.), entered March 29, 1996, which, insofar as appealed from, in an action for divorce, granted defendant mother’s motion for child support, and, sua sponte, granted a trial preference, unanimously affirmed, without costs.
A hearing was not necessary on the issue of whether the parties’ 20-year-old son is emancipated, and therefore not entitled to plaintiff father’s pendente lite support, there being no dispute that the son is a full-time college student who returns to the mother’s home during school breaks and depends upon her for payment of his tuition and other financial support. That the son may not be developing into the type of person the father can respect is hardly sufficient, at least for pendente lite purposes, to warrant a hearing into whether the son has abandoned his parents’ home(s) against their will and for the purpose of avoiding parental control (Matter of Roe v Doe, 29 NY2d 188, 193). The direction that the case be tried 10 days after service of a note of issue and certificate of readiness was a proper exercise of the court’s discretion to grant a trial preference in the interests of justice (CPLR 3403 [a] [3]). We have considered plaintiff’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Milonas, Williams, Tom and Andrias, JJ.